DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II claims 11-16 and 18 in the reply filed on 06/01/22 is acknowledged. The traversal is on the ground(s) that the inventions are essentially the same.  This is not found persuasive because a method is different from a product since it requires sequential steps, which may be altered, which is a noteworthy distinction. The requirement is still deemed proper and is therefore made FINAL. 
Claim Objections
	Claims 16 and 18 are objected to because of the following informalities:  As previously set forth, *It is noted that claims 16 and 18 are included with Group II eventhough they are drawn to a building panel and not a coating composition given that both claims depend on claim 11. It appears both claims 16 and 18 should both be amended to be drawn to “The coating composition”.
  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20180346738 A1 to Zhang et al. in view of JP 2003226863A to Inada et al.
The following rationale is applied directed to ranges herein: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Re claims 11-13, 15-16, and 18, Zhang teaches in [0034-0035, 0037, 0084] a coating 500 (a coating composition) comprising: liquid carrier (in [0103], is water claim 15); a cured alkyd short and medium oil chain stopped resin and emulsion (in [0085, 0096, 0099-0101, 103-104, 164-166] alkyd resin of claim 18).  See in [0033 and Figs. 1 and 2 and associated text]. Zhang teaches in [0086] - the coating composition further comprises a silane adhesion promoter in an amount ranging from about 3 wt. % to about 15 wt. % based on the total weight of the third sub-layer 560 (coupling agent, optionally wherein the coupling agent is a silane- functional re claim 16).  The water is 50 wt% -85 wt% in [106] and at 39.5 wt% in Ex. 1, rounded at 40 wt%, aforesaid ranges disclosed overlaps the  lower limit at 40 wt % of claim 12).  The resin % is 40 wt% (within applicant’s claimed range of 30 wt% - 60 wt% per claim 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 40 wt% -70 wt% liquid and 30 wt% - 40 wt% resin from the overlapping portion of the range 40 wt% liquid and 40 wt% resin taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Re claims 11 and 14, Zhang discloses additional additives [0084].  From Table 1, Zhang also discloses the barrier coating comprises a silane (i.e. coupling agent) and the barrier coating has a solids content of 29.3-37.5% which means the remainder amount of water is 62.5-70.7%. The alkyds used include short oil and medium oil alkyds (0007 and 0164-0166).  Zhang discloses using the ratio of a first component which is vinyl copolymer to a second component which is alkyd of 2/1 to 20/1 which means there is present in the barrier coating 67-99% vinyl copolymer and 1-33% alkyd resin. 
Zhang is silent to laponite clay; and thus, doesn’t disclose wherein the alkyd resin and the laponite clay are present in a weight ratio of at least 20:1 (claim 11), nor that the laponite clay is present in an amount ranging from about 0.01 wt. % to about 1.5 wt. % based on the total weight of the coating composition (claim 14).  
Inada teaches using 1-100 parts silicate compound  such as laponite (1 wt.%- 100 wt.% falls within applicant’s range of  0.01 wt. % to about 1.5 wt. % per claim 14) per 100 parts vinyl copolymer in order to improve moisture permeability, water permeability, and stability (0031 and 0033). It is drawn to a coating or sealer for a building material same as Zhang and Zhang also discloses a vinyl copolymer ([0091] The polymer binder may comprise one or more vinyl or acrylic homopolymers or copolymers formed from ethylenically unsaturated monomers)  similar to Inada. 
Given that Inada discloses using 1-100 parts laponite to 100 parts vinyl copolymer means that there would be present approximately 1 % ((1*99)/100) to 67% ((100*67)/67) laponite. Therefore, in Zhang in view of Inada, there would be present a ratio of alkyd to clay of 1/67 to 33/1 which overlaps the ratio claimed (overlapping applicant’s claimed range of at least 20:1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 0.01 wt. % to about 1.5 wt. % laponite clay and at least 20:1 resin to clay as claimed from the overlapping portion of the range 1-100 wt% laponite clay and 1/67 to 33/1 alkyd to clay taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787